 

Exhibit 10.8

 

ALBANY MOLECULAR RESEARCH, INC.

 

AMENDED AND RESTATED

 

TECHNOLOGY DEVELOPMENT INCENTIVE PLAN

 

Section 1. Purpose. This Amended Technology Development Incentive Plan (the
“Plan”) for employees of Albany Molecular Research, Inc. and its subsidiaries
(the “Company”) is being amended and restated to terminate inclusion of new
programs in the Plan and provide for an orderly termination of any projects
previously approved under the Plan or any predecessor thereof. The Amended and
Restated Plan shall become effective on November 4, 2013; however the certain
terms of the Plan in effect prior to such date shall remain in effect with
respect to the participants thereof, as set forth in Appendix A hereto.

 

Section 2. Administration. The Plan has been administered by a committee (the
“Administrator”) Effective as of the date of this Amended Plan, the
Administrator has determined that the programs set forth on Appendix A are
approved programs under the Plan and that no other programs are or will become
eligible for inclusion under the Plan.

 

Section 3. Participants. The remaining employees eligible to receive payments
under the programs (“Participants”) described in Appendix A and shall be
entitled to receive technology incentive compensation (“TIC”) in accordance with
the terms of Appendix A. Notwithstanding the existence of this Plan, the Company
shall own all right, title and interest in any intellectual property developed
by any Participant during such Participant’s employment with the Company as
further described in the Employee Innovation, Proprietary Information and
Post-Employment Activity Agreement.

 

Section 4. No Further Projects: No further projects will be initiated under the
Plan.

 

Section 5. Effective Date. The Plan became effective on June 4, 2007 and this
amendment shall be effective as of November 4, 2013.

 

Section 6. No Assignments. A Participant’s rights, if any, in any TIC payable
under the Plan may not be assigned or transferred except by will or by the laws
of descent and distribution, and are not subject to attachment, garnishment,
judicial order, execution or other creditor’s processes. The rights and
obligations of the Company under the Plan may be assigned by the Company to a
successor to substantially all or any part of its business and thereupon the
Company will be relieved of any obligation it may have hereunder. All references
to the Company herein shall, unless otherwise indicated, be construed to include
a successor to all or any part of the Company business.

 

Section 7. Integration. This Plan, as amended, supersedes all prior plans,
agreements, arrangements and understandings relating to the subject matter
hereof, including, without limitation, the Company’s predecessor Technology
Incentive Plan.

 

 

 

 

Section 8. Amendments and Termination. The Board of Directors of the Company
may, at any time, amend or discontinue the Plan.

 

Section 9. General.

 

(a)The place and administration of the Plan shall be conclusively deemed to be
within the State of Delaware and the validity, construction, interpretation,
administration and effect of the Plan, and its rules and regulations, and the
rights of any and all persons having or claiming to have an interest therein or
thereunder shall be governed by, and determined exclusively and solely in
accordance with, the laws of the State of Delaware.

 

(b)Nothing contained in the Plan and no action taken pursuant to the provisions
of the Plan shall create or be considered to create a trust or fund of any kind
or fiduciary relationship between the Company and any Participant or any of its
other employees or a security interest of any kind in any property of the
Company in favor of any Participant or any other person.

 



 



